           Case 2:20-mj-00302-DJA Document 29 Filed 08/05/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Kevin Figgers

 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00302-DJA
11                  Plaintiff,                           STIPULATION
                                                         ORDER           TO CONTINUE
12                                                       PRELIMINARY HEARING
            v.
                                                         (Ninth Request)
13   KEVIN FIGGERS,
14                  Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Melanee Smith, Assistant United States Attorney, counsel
18   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Nisha
19   Brooks-Whittington, Assistant Federal Public Defender, counsel for Kevin Figgers, that the
20   Preliminary Hearing currently scheduled on August 16, 2021 at 4:00 p.m., be vacated and
21   continued to August 30, 2021 at a time convenient to the Court.
22          The Stipulation is entered into for the following reasons:
23          1.      The parties have reached a proposed resolution in this matter that would obviate
24   the need for a preliminary hearing. Further, an arraignment and plea hearing is scheduled for
25   August 23, 2021, thus continuing the preliminary hearing will allow the parties to proceed with
26   the scheduled arraignment and plea hearing.
            Case 2:20-mj-00302-DJA Document 29 Filed 08/05/21 Page 2 of 3




 1           2.      The defendant is incarcerated and does not object to the continuance.
 2           3.      The parties agree to the continuance.
 3           4.      The additional time requested by this stipulation is excludable in computing the
 4   time within which the indictment must be filed pursuant to the Speedy Trial Act, Title 18,
 5   United States Code, Section 3161(b), considering the factors under Title 18, United States
 6   Code, Section 3161(h)(7)(A) and (B)(i) and (iv). The additional time requested by this
 7   stipulation also is excludable in computing the 90-day speedy trial clock imposed by the Speedy
 8   Trial Act, Title 18, United States Code, Section 3161(c), considering the factors under Title 18,
 9   United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).
10           5.      This continuance is not sought for purposes of delay, but to account for the
11   Court’s limited resources and the necessary social-distancing in light of the COVID-19 public
12   health emergency.
13           6.      Denial of this request could result in a miscarriage of justice, and the ends of
14   justice served by granting this request outweigh the best interest of the public and the defendant
15   in a speedy trial.
16           This is the ninth stipulation to continue filed herein.
17           DATED this 4th day of August 2021.
18    RENE L. VALLADARES                                CHRISTOPHER CHIOU
      Federal Public Defender                           Acting United States Attorney
19
20       /s/ Nisha Brooks-Whittington                      /s/ Melanee Smith
      By_____________________________                   By_____________________________
21
      NISHA BROOKS-WHITTINGTON                          MELANEE SMITH
22    Assistant Federal Public Defender                 Assistant United States Attorney

23
24
25
26
                                                       2
           Case 2:20-mj-00302-DJA Document 29 Filed 08/05/21 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:20-mj-00302-DJA
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     KEVIN FIGGERS,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the Preliminary hearing currently scheduled for Monday,
11   August 16, 2021 at 4:00 p.m., be vacated and continued to August 30, 2021 at the hour of
12   4:00 p.m.,
     _______    Courtroom 3A.
             ___.m.
13                   5th
           DATED this ____ day of August 2021.
14
                                                                         ___
15
                                              UNITED STATES MAGISTRATE JUDGE
16                                                 DANIEL J. ALBREGTS
17
18
19
20
21
22
23
24
25
26
                                                 3
